DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I, including product claims 1-16, in the reply filed on December 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method invention, group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2020.
 Applicant's election with traverse of Specie B, including features of figures 4 and 5, in the reply filed on December 10, 2020 is acknowledged.  The traversal is on the ground(s) that as described on page 14, lines 27-31, there is a disclosed specie of the invention that includes the features as depicted in figures 4-5 that further includes cushioning material 500 covering the ends 402a and 402b.  It appears to be Applicant’s position that such invention is the specie desired to be elected for examination.  Examiner agrees that such an embodiment is described by the disclosure and may be elected for examination on the merits. Thus, the application is limited .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a bone surface” in line 7.  When read in light of the original disclosure, it is unclear if this is the same “bone surface” recited in claim 1, line 5, or not.
Claim 1 recites the limitation “the joint” in line 10. There is lack of antecedent basis for this limitation in the claim.
Claim 1, line 17, it is unclear if “H” is supposed to be “Hmax” or some other “H”. See earlier at in claim 1 at line 15.
Claim 1 recites the limitation “the length” in line 18.  There is lack of antecedent basis for this limitation in the claim.
Claim 1 recite the limitation “a tensile modulus of the first material” in line 21. It is unclear if this is the same as the “a first tensile modulus” recited in claim 1, lines 2-3, or not.
Claim 3 depends from claim 1. Claim 3 recites the limitation “the first material has a tensile modulus” in line 1. It is unclear if this is the same as “a first tensile modulus” recited in claim 1, lines 2-3, or not.
Claim 3 recites “of between [repetitive] of between” in line 2. This is unclear.
Claim 3 depends from claim 1. Claim 3 recites the limitation “the second material has a tensile modulus” in line 3.  It is unclear if this is the same as “a second tensile modulus” recited in claim 1, lines 20-21, or not.
Claim 4 depends from claim 1. Claim 4 recites the limitation “the first material has a tensile modulus” in line 1. It is unclear if this is the same as “a first tensile modulus” recited in claim 1, lines 2-3, or not.
Claim 4 depends from claim 1. Claim 4 recites the limitation “the second material has a tensile modulus” in line 3.  It is unclear if this is the same as “a second tensile modulus” recited in claim 1, lines 20-21, or not.
Claim 5 depends from claim 1. Claim 5 recites the limitation “the first material has a tensile modulus” in line 1. It is unclear if this is the same as “a first tensile modulus” recited in claim 1, lines 2-3, or not.
Claim 5 depends from claim 1. Claim 5 recites the limitation “the second material has a tensile modulus
Claim 6 depends from claim 1. Claim 6 recites the limitation “the first material has a tensile modulus” in line 1. It is unclear if this is the same as “a first tensile modulus” recited in claim 1, lines 2-3, or not.
Claim 6 depends from claim 1. Claim 6 recites the limitation “the second material has a tensile modulus” in line 3.  It is unclear if this is the same as “a second tensile modulus” recited in claim 1, lines 20-21, or not.
Claim 10 depends from claim 1.  It is unclear how claim 10 further limits claim 1 [or adds any additional limitation to what is already required by claim 1].  In particular, claim 10 requires “the first and second through-holes extend through the first and second ends, respectively, as already required at claim 1, lines 4-7, and “first the first surface to the second surface” as already required at claim 1, lines 11-12.
Claim 11 depends from claim 1.  Claim 11 requires the core to comprise “a middle portion”. In light of the original disclosure it is unclear if “a middle portion” of claim 11 is the same or different from the “intermediate section” required by claim 1, for example, line 8.
Claim 12 depends from claim 11. Claim 12 recites “the transition portion”.  However, claim 11 requires each of “a first transition portion” and a “second transition portion”. It is unclear to which “transition portion” claim 12 is referring.
Claim 14 depends from claim 1.  Claim 14 recites the limitation “covered with cushioning material” in line 2. It is unclear if this is the same “cushioning material” recited in claim 1, line 19, or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1.
Regarding claims 1, 8, 10 and 15, Hodorek discloses a meniscus prosthesis (10, seq.), wherein exemplary embodiments include 3 layers 20, 22 and 24, although “it is contemplated that a spacer of the present invention may have any number of layers” (paragraph [0023], although not presently claimed, an meniscus prosthesis limited to only two layers is an obvious variant based on the express suggestion of the disclosure) comprising: a core (formed by 22 or 24- also note abovementioned teaching with regard to paragraph [0023] and use of any number of layers) made of a first biocompatible, non-resorbable material formed as a monolithic, single piece of plastic surgical material (“solid material” layer forming 22 or 24- paragraphs [0020]-or 24) comprises an arc-shaped body (e.g., figure 2A and paragraph [0023] including, “The spacer may be formed in any size, shape or thickness to accommodate the patient’s spacing needs and to achieve the desired correction”), having: a first end (figure 2A); a second end (figure 2A); and a curved intermediate section connecting the first end to the second end (figure 2A; paragraph [0023]); wherein the core (22 or 24) further comprises: a first surface configured to face a first interior surface of a joint during use (figures 1-6) and a second surface configured to face a second interior surface of the joint during use (figures 1-6), an inner edge and an outer edge (figure 2A); and wherein a width W is defined between the inner edge and the outer edge of the core, and wherein a maximum height Hmax is defined, perpendicular to the width W, between the first surface and the second surface, and wherein the core comprises a transverse cross-section in which W is greater than Hmax along a length of the core (e.g., claimed trend clearly depicted in at least figures 2, 3 and 5); a cushioning material (20) surrounding the intermediate section of the core (e.g., figure 2 and paragraphs [0030]-[0032], etc., especially paragraph [0032]), the cushioning material (20) being made of a second biocompatible, non-resporbable material having a second tensile modulus, which is lower than the first tensile modulus (e.g., see at least paragraphs [0018]-[0019] and [0022], etc.).
While Hodorek expressly discloses “[the solid material of intermediate layer 22] may include surgical grade plastics” (paragraph [0020]), Hodorek is silent regarding the first plastic material is a ‘thermoplastic’ material substantially as claimed.  
Moreover, while Hodorek expressly discloses “tethers 40 may be formed integrally as one unit with spacer body 12… formed of plastic molded together in one mold… and including any number of layers 20, 22 and 24…” (e.g., paragraphs [0030]-[0032]), wherein the tethers 40 the location of the first fixation part with the first through hole is on the first end part and the location of the second fixation part with the second through-hole is on the second end part substantially as claimed, such that Hodorek is silent regarding the first and second ends having first and second through-holes configured to receive an anchors for securing the respective first and second ends to bone surfaces, wherein the first and second through-holes extend from the first surface to the second surface substantially as claimed.
In the same field of endeavor, namely a prosthetic meniscus, Vowles teaches known surgical grade plastics suitable for meniscus implants includes thermoplastic materials, which thermoplastic materials includes polyurethane (e.g., see at least paragraphs [0023], [0024], [0055], [0057], [0073], [0076] [0080], [0085] and [0094]).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Vowles further teaches placing fixation parts with first and second through holes at a location 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using polyurethane, taught by Vowles, as the plastic material of Hodorek for the first and/or second material, since Vowles shows said material to be an art known suitable biocompatible plastic material with predictable results and a reasonable expectation for success.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try locating the holes for fasteners 50 and molded material construct of Hodorek at the location taught by Vowles such that the first end part is a first fixation part and comprises the first through-hole and the second end part is a second fixation part and comprises the second through-hole substantially as claimed, in order to achieve a desirable balance of mobility and stability of the prosthesis, as suggested by Hodorek, within the joint with predictable results and a reasonable expectation of success. 
In other words, Hodorek expressly teaches the formation of a monolithic, integral arch-shaped body including integrally molded attachment means 40 (e.g., see at least paragraphs [0020], [0021] and [0030]-[0032]), wherein the attachment means 40 includes all of the layers of materials forming the monolithically molded device (e.g., paragraphs [0030]-[0032], etc.), wherein Hodorek further expressly suggests that the tethers may be formed at any acceptable location (e.g., paragraphs [0028]-[0032] and selection of various anatomical locations in embodiments of figures 4-6, etc.). Indeed, Hodorek clearly establishes that the tether location is not a critical feature of the disclosed invention. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try the location of the tibial plateau using the first and second ends of the device as expressly taught by the Vowels reference in order to achieve a desired level of selectable mobility or stability based 

Regarding claims 2-6, as described supra, Hodorek in view of Vowels teaches the invention substantially as claimed. Hodorek emphasizes that the properties including the resiliency, hardness and tensile modulus are result effective variables selectable by one of ordinary skill in the art at the time of the effective filing date of the claimed invention and teaches the importance of the selection of the hardness, tensile modulus, etc. such that the first and second materials are configured such that the first material has a greater hardness and tensile modulus than the second material (e.g., see at least paragraphs [0018]-[0022], etc.).  
Hodorek in view of Vowles is silent regarding the first tensile modulus is between 101MPa and 3500MPa (claims 2 and 3) or 1000MPa (claim 4) or 250MPa (claim 5) or 220Mpa (claim 6) measured according to ISO 527-1, and wherein the second tensile modulus is between 0.1MPa and 100MPa (claims 1-5) or between 0.1MPa and 10MPa (claim 6) measured according to ISO 527-1 substantially as claimed.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to try using a first material with the first tensile modulus is between 101MPa and 3500MPa (claims 2 and 3) or 1000MPa (claim 4) or 250MPa (claim 5) or 220Mpa (claim 6) measured according to ISO 527-1, and wherein the second tensile modulus is 
Regarding claim 7, as described supra, Hodorek in view of Vowels teaches the invention substantially as claimed.  Among other things, Hodorek expressly teaches “The spacer may be formed in any size, shape or thickness to accommodate the patient’s spacing needs and to achieve the desired correction” (paragraph [0023]).  Moreover, Hodorek expressly teaches selection of properties including the resiliency, hardness and tensile modulus are result effective variables selectable by one of ordinary skill in the art at the time of the effective filing date of the claimed invention and teaches the importance of the selection of the hardness, tensile modulus, etc. for the desired surgical outcome (e.g., see at least paragraphs [0018]-[0022], etc.).
However, Hodorek and Vowels is silent regarding a minimum transverse cross-sectional area of the core is at least 5mm^2 substantially as claimed.  Selection of the spacer size and in particular the core size to accommodate the patient’s spacing needs and resilience/hardness/tensile modulus results in selection of a minimum transverse cross-sectional area of the core as a selection of an optimum value to achieve a desired results. See MPEP 2144.04 and In re Aller, 105 USPQ 233.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the core with a minimum transverse cross-sectional area of at least 5mm^2 to optimize the size and function of the meniscus implant in accordance with a reasonable size selection with predictable results and a reasonable expectation of success.
Regarding claim 9, as described supra, Hodorek in view of Vowels teaches the invention substantially as claimed.  Based on the broad breath of the currently recited claim language, it is clear that the holes in the meniscus implant need only to be formed prior to pressing the fastener into the bone to meet the claim scope. Due to the means for implantation of Hodorek and Vowels with the fastener going first through the implant than through the bone, in a certain sense the holes are ‘preformed’ substantially as claimed.  However, the following discussion of the limitation of claim 9 is provided for purposes of compact prosecution.  Page 15, lines 13-19 of Applicant’s originally filed disclosure discusses the preformed holes.  Even if the claim were narrowed to further require what is meant by ‘pre-formed’, the limitation of claim 9 for the first and second through-holes to be ‘pre-formed’ is a product-by-process claim limitation.  Product-by-Process claims are not limited to the manipulations of the recited steps, in this case a ‘pre-forming’ the holes, but only the structure implied by the steps, namely holes at the ends in the structural orientation substantially as claimed.  The holes of Hodorek in view of Vowels, no matter when formed include all of the structure implied by the claim step.  Moreover, known prior art to Van Tienen, cited at the end of this office action, and Grotz (including at least paragraph [0152]), applied below for claim 12, show the known preformation of holes as an obvious matter of design choice substantially as disclosed.
Regarding claim 11, Hodorek in view of Vowels teaches the core comprises a delineable middle portion, a delineable first transition portion connecting the middle portion to the first end and a delineable second transition portion connecting the middle portion to the second end (figure 2A).
Regarding claim 14, as applied above, Hodorek further discloses the ends of the core are covered with the cushioning material (20), and wherein third and fourth through holes are 
Regarding claim 16, Vowels, as applied above in the invention of Hodorek in view of Vowels, further teaches the core comprises a first polyurethane, preferably a first polycarbonate urethane, and wherein the cushioning material comprises a second polyurethane, preferably a second polycarbonate urethane (e.g., see at least paragraph [0044], [0046] and [0050]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1 and further in view of Grotz U.S. publication no. 2014/0316526 A1.
Regarding claim 12, as described supra, Hodorek in view of Vowles teaches the invention substantially as claimed. 
Hodorek in view of Vowles is silent regarding an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion substantially as claimed.
In the same field of endeavor, namely meniscus implants, Grotz teaches reinforcing screw holes of an invention using a polymer of sufficient durometer and/or tear resistance to reinforce the screw hole (e.g., see at least paragraph [0152]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming an area of the transverse cross-section of each of the ends of Hodorek in view of Vowles with sufficient polymer reinforcement material, as taught and/or suggested by Grotz, such that an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion in order to reduce the risk of screw tearing out of the meniscus implant with predictable results and a reasonable expectation of success.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek U.S. publication no. 2007/0100450 A1 in view of Vowels U.S. publication no. 2013/0268074 A1 and further in view of Jansen U.S. publication no. 2016/0256285 A1.
Alternative to the rejection of claim 12 above, as described supra, Hodorek in view of Vowles teaches the invention substantially as claimed. 
Hodorek in view of Vowles is silent regarding an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion substantially as claimed.
In the same field of endeavor, namely meniscus implants, Jansen teaches among other things embodiments and features wherein “the core layer 34 does not need to extend fully to the edge of the spacer” (e.g., paragraph [0125]) and various selectable features of implant sizing and material selection across the implant for optimizing said prosthesis.  
As such it would have been obvious to one of ordinary skill in the art at the time of the invention to try forming an area of the transverse cross-section of each of the ends larger than a transverse cross-sectional area of the first and second transition portions and/or middle portion 
Regarding claim 13, as described supra, Hodorek in view of Vowels teaches the invention substantially as claimed.
Hodorek is silent regarding the middle portion comprises a wedge shaped cross-section, tapering toward the inner edge substantially as claimed.
In the same field of endeavor, namely meniscus prosthesis, Jansen teaches a core layer 34 may optionally have an almost constant thickness or be wedge shaped tapering toward the inner edge in order to ensure that the lateral luxation risk is kept low (e.g., see at least paragraph [0125]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the middle portion of the core of Hodorek in view of Vowles with a wedge shaped cross-section tapering toward the inner edge, as taught and/or suggested by Jansen, in order to ensure that the lateral luxation risk is kept low with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Tienen U.S. publication no. 2016/0235538A1 teaches polyurethane carbonates as an appropriate material for a meniscus prosthesis (e.g., see at least paragraph [0036], etc.).  Van Tienen further teaches preformed holes in ends of the meniscus implant (e.g., figure 1) about which the implant may rotate during use. This prior art could be applied as a secondary reference 
Ganz et al. U.S. publication no. 2014/0277451 A1 teaches an area of the transverse cross-section of each of the ends is larger than a transverse cross-sectional area of the first and section transition portions and/or the middle portion (e.g., see at least paragraphs [0005], [0029], [0030], etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774